F I L:'E ~
     IN   CLERKI OPPICI
IIUPREME COURT, ~t\1'~01---

    D~TE JUN 1 8 20151

~y;Jz~lt·
            IN THE SUPREME COURT OF THE STATE OF WASHINGTON


CERTIFICATION FROM THE UNITED         )
STATES COURT OF APPEALS FOR THE )
NINTH CIRCUIT                         )
                                      )                 No. 90651-3
               IN                     )
                                      )
QUEEN ANNE PARK HOMEOWNERS            )
ASSOCIATION, a Washington non-profit  )
corporation,                          )
                                      )                  EnBanc
                Appellant,            )
                                      )
      v.                              )
                                      )
STATE FARM FIRE AND CASUALTY          )
COMPANY, a foreign insurance company, )
                                      )
                Appellee.             )                  Filed     JUN 1 8 2015


          GONZALEZ, J.-The Ninth Circuit has asked this court to answer:

          What does "collapse" mean under Washington law in an insurance policy that
          insures "accidental direct physical loss involving collapse," subject to the
          policy's terms, conditions, exclusions, and other provisions, but does not define
          "collapse," except to state that "collapse does not include settling, cracking,
          shrinking, bulging or expansion?"

 Queen Anne Park Homeowners Ass 'n v. State Farm Fire & Cas. Co., 763 F.3d 1232,

 1235 (9th Cir. 2014). Rather than adopt a fixed definition of"collapse" for all
Queen Anne Park Homeowners Ass 'n v. State Farm Fire & Cas. Co., No: 90651-3


insurance contracts, we apply Washington law to interpret the ambiguous term

"collapse" in the insurance contract before the Ninth Circuit. We conclude that in the

insurance contract, "collapse" means "substantial impairment of structural integrity."

"Substantial impairment of structural integrity" means substantial impairment of the

structural integrity of a building or part of a building that renders such building or part

of a building unfit for its function or unsafe and, under the clear language of the

insurance policy here, must be more than mere settling, cracking, shrinkage, bulging,

or expansion.

                                          FACTS

       Queen Anne Park (QAP) is a two-building condominium in Seattle that was

insured under a State Farm Fire and Casualty Company policy (Policy). The Policy

was in effect from October 18, 1992 to October 18, 1998.

       The Policy covered "accidental direct physical loss" to insured property, unless

the loss was excluded or limited. Appellant's Excerpts of Records (ER) at 136, 138-

40. An"[ e ]xtension of [c]overage" covered "any accidental direct physical loss to

covered property involving collapse of a building or any part of a building caused

only by one or more of the following: ... (2) hidden decay." Id. at 141-42. The

coverage extension also provided that "[c]ollapse does not include settling, cracking,

shrinking, bulging or expansion." !d. at 142. Neither the Policy nor its extensions

otherwise defined the term "collapse."




                                             2
Queen Anne Park Homeowners Ass 'n v. State Farm Fire & Cas. Co., No. 90651-3


      The QAP Homeowners Association (HOA) filed a claim with State Farm in

2010, claiming that QAP had collapsed, which the HOA interpreted to mean "a

substantial impairment of the structural integrity of any portion or component of the

building." Appellee's Suppl. Excerpts of Records (SER) at 5. The HOA claimed that

QAP had "several areas of hidden decay" and that the HOA "believe[ d] that these and

other areas suffered a substantial impairment of structural integrity during [the] policy

periods." ld. The HOA's claim was based on an HOA engineer finding hidden decay

in some shear walls (plywood/gypsum sheathings), which he opined had substantially

impaired the walls' ability to resist lateral loads. ER at 119-22. After conducting its

own inspections, in 2011, State Farm denied the HOA's claim and concluded that "[a]

loss involving collapse" had "not commence[ d] in any policy term" and that various

exclusions to coverage applied. Id. at 218 (emphasis omitted).

       The HOA filed suit in the Western District of Washington, seeking declaratory

relief and damages. for breach of contract. The Western District of Washington

granted summary judgment in favor of State Farm. The HOA appealed to the Ninth

Circuit. The Ninth Circuit certified a question of state law to this court. Queen Anne

Park Homeowners Ass 'n, 763 F.3d at 1235.

                                        ANALYSIS

       RCW 2.60.020 authorizes this court to accept certified questions from federal

courts. "Certified questions from federal court are questions of law that we review de

novo." Bradburn v. N Cent. Reg'! Library Dist., 168 Wash. 2d 789, 799, 231 P.3d 166


                                             3
Queen Anne Park Homeowners Ass 'n v. State Farm Fire & Cas. Co., No. 90651-3

(2010) (citing In re F5 Networks, Inc., 166 Wash. 2d 229, 236, 207 P.3d 433 (2009)).

"We do not consider the legal issues in the abstract but instead consider them based

on the certified record that the federal court provides." !d. (citing RCW 2.60.030(2);

St. Paul Fire & Marine Ins. Co. v. Onvia, Inc., 165 Wash. 2d 122, 126, 196 P.3d 664

(2008)). "Construction of an insurance policy is a question of law for the courts, the

policy is construed as a whole, and the policy 'should be given a fair, reasonable, and

sensible construction as would be given to the contract by the average person

purchasing insurance."' Queen City Farms, Inc. v. Cent. Nat'! Ins. Co. of Omaha, 126
Wash. 2d 50, 65, 882 P.2d 703 (1994) (internal quotation marks omitted) (quoting

Grange Ins. Co. v. Brosseau, 113 Wash. 2d 91, 95,776 P.2d 123 (1989)).

       "'[C]ontractual terms are ambiguous if they are subject to more than one

reasonable interpretation when applied to a particular set of facts."' Quadrant Corp.

v. Am. States Ins. Co., 154 Wash. 2d 165, 181, 110 P.3d 733 (2005) (quoting Madison

Constr. Co. v. Harleysville Mut. Ins. Co., 557 Pa. 595, 606, 735 A.2d 100 (1999)).

We find that the term "collapse" in the Policy is ambiguous because it is susceptible

to more than one reasonable interpretation.

       Illustrative of this is our opinion in Sprague v. Safeco Insurance Co. of

America, 174 Wash. 2d 524, 276 P.3d 1270 (2012), where we were asked to define the

term "collapse" in Washington insurance policies. While the court decided the case

on different grounds, both the dissent and the concurrence proposed different

definitions of "collapse." !d. This alone demonstrates that "collapse" is an


                                              4
Queen Anne Park Homeowners Ass 'n v. State Farm Fire & Cas. Co., No. 90651-3


ambiguous term. The division of our court is reflected in courts across the country

that have adopted different but reasonable definitions of "collapse" in insurance

policies. See, e.g., Olmsteadv. Lumbermens Mut. Ins. Co., 22 Ohio St. 2d 212,259

N.E.2d 123, 126 (1970) (defining "collapse" as "a falling down, falling together, or

caving into an unorganized mass"); Am. Concept Ins. Co. v. Jones, 935 F. Supp. 1220,

1227 (D. Utah 1996) (defining "collapse" as substantial impairment of structural

integrity); Buczek v. Cont'l Cas. Ins. Co., 378 F.3d 284, 290 (3d Cir. 2004) (defining

"collapse" as substantial impairment of structural integrity that "'connotes imminent

collapse threatening the preservation of the building as a structure or ... health and

safety"' (quoting Fantis Foods, Inc. v. N. River Ins. Co., 332 N.J. Super. 250, 260

(N.J. Super. Ct. App. Div. 2000))). An undefined term "collapse" in an insurance

policy is an ambiguous term because it is susceptible to more than one reasonable

interpretation, demonstrated by the range of reasonable definitions of "collapse"

adopted by various courts. 1


1According to the dissent, "'[c]ollapse' is not a vague term and is not ambiguous." Dissent at 2.
The term "collapse" is ambiguous because it is '"subject to more than one reasonable
interpretation when applied to a particular set of facts."' Quadrant Corp., 154 Wash. 2d at 181
(quoting Madison Constr. Co., 557 Pa. at 606). For example, while State Farm argues that the
term "collapse" is "clear and unambiguous" and "the average purchaser would not think that the
State Farm policy is ambiguous," State Farm itself does not offer an exact definition of
"collapse," which supports the conclusion that the term is ambiguous. Br. of Appellee at 16, 36.
State Farm argues that "the average purchaser of insurance would define 'collapse' to include
something less than total destruction: a structure's significant falling or caving, albeit not to the
ground, or perhaps imminent falling or caving or similar damage," id. at 6-7, but also offers a
definition without imminency, id. at 18 ("[T]he average purchaser of insurance would
understand-not only rubble-on-the ground, but also a significant falling or caving in that does
not reach the ground."). Also, as the dissent recognizes, circuits and courts do not agree on a
single definition of "collapse," instead defining '"collapse' in three major ways-actual collapse,


                                                  5
Queen Anne Park Homeowners Ass 'n v. State Farm Fire & Cas. Co., No. 90651-3


      Undefined terms in an insurance policy "are to be interpreted in accord with the

understanding of the average purchaser of insurance, and the terms are to be given

their plain, ordinary and popular meaning." Queen City Farms, Inc., 126 Wash. 2d at

77. Importantly,

              It is Hornbook law that where a clause in an insurance policy is
       ambiguous, the meaning and construction most favorable to the insured must be
       applied, even though the insurer may have intended another meaning. Jeffries
       v. General Casualty Co. ofAmerica, 46 Wash. 2d 543, 283 P.2d 128 (1955); Kane
       v. Order of United Commercial Travelers ofAmerica, 3 Wash. 2d 355, 100 P.2d
1036 (1940). Ambiguous exclusionary clauses, particularly, should be
       construed in the manner most favorable to the insured. Brown v. Underwriters
       at Lloyd's, 53 Wash. 2d 142, 332 P.2d 228 (1958); Murray v. Western Pacific Ins.
       Co., 2 Wash. App. 985, 472 P.2d 611 (1970).

Dairy/and Ins. Co. v. Ward, 83 Wash. 2d 353, 358, 517 P.2d 966 (1974). The definition

of "collapse" requested by the insured-substantial impairment of structural

integrity-is a reasonable definition because it comports with the commonsense

meaning of "collapse," which is evident from it having been adopted as the definition

of "collapse" by many courts across the country and used by State Farm in at least one

other case. Mercer Place Condo. Ass 'n v. State Farm Fire & Cas. Co., 104 Wash. App.
597, 600, 17 P.3d 626 (2000) (State Farm agreed with the insured that the word




imminent collapse, and substantial impairment of structural integrity." Dissent at 3 (footnote
omitted). Furthermore, not only does the dissent disagree with this opinion, the dissent and
concurrence in Sprague provided two different reasonable interpretations of "collapse" both
supported by definitions of "collapse" in Webster's Third New International Dictionary.
Sprague, 174 Wash. 2d at 532-38. Finally, we note that the Ninth Circuit asked us to define
"collapse." Queen Anne Park Homeowners Ass 'n, 763 F.3d at 1235. If "collapse" was
unambiguous, the Ninth Circuit would not have needed to certify that question to us. The dissent
fails to show that the term "collapse" is not ambiguous.


                                               6
Queen Anne Park Homeowners Ass 'n v. State Farm Fire & Cas. Co., No. 90651-3


"collapse" in the policy in that case meant "'substantial impairment of structural

integrity."'); see, e.g., Jones, 935 F. Supp. at 1227-28; Beach v. Middlesex Mut.

Assurance Co., 205 Conn. 246, 252-53, 532 A.2d 1297 (1987).

      Here the insured requests that "collapse" be interpreted to mean "substantial

impairment of structural integrity." We largely agree. Ofthe definitions offered to

us, substantial impairment of structural integrity is both reasonable and the most

favorable to the insured. Based on the language of the Policy, however, we caution

that "collapse" must mean something more than mere "settling, cracking, shrinking,

bulging or expansion." ER at 142. Also, we note that "structural integrity" of a

building means a building's ability to remain upright and "substantial impairment"

means a severe impairment. Taken together, "substantial impairment" of"structural

integrity" means an impairment so severe as to materially impair a building's ability

to remain upright. 2 Considering the Policy as a whole, we conclude that "substantial

impairment of structural integrity" means the substantial impairment of the structural

integrity of all or part of a building that renders all or part of the building unfit for its

function or unsafe and, in this case, means more than mere settling, cracking,

shrinkage, bulging, or expansion.




2
 We disagree that "substantial impairment of structural integrity" may be interpreted so loosely
as to convert an insurance policy "into a maintenance agreement by allowing recovery for
damage which, while substantial, does not threaten collapse." Ocean Winds Council of Co-
Owners, Inc. v. Auto-Owner Ins. Co., 350 S.C. 268, 271, 565 S.E.2d 306 (2002).


                                                7
Queen Anne Park Homeowners Ass'n v. State Farm Fire & Cas. Co., No. 90651-3


                                      CONCLUSION

      "Collapse" in the Policy means the substantial impairment of structural

integrity of a building or part of a building that renders such building or part of a

building unfit for its function or unsafe in a manner that is more than mere settling,

cracking, shrinkage, bulging, or expansion.




                                              8
Queen Anne Park Homeowners Ass 'n v. State Farm Fire & Cas. Co., No. 90651-3




WE CONCUR:




                                             9
Queen Anne Park Homeowners Ass 'n v. State Farm, No. 90651-3
Fairhurst, J. (dissenting)




                                       No. 90651-3

       FAIRHURST, J. (dissenting)-This case presents the question of "[w]hat

does 'collapse' mean under Washington law in an insurance policy that insures

'accidental direct physical loss involving collapse,' . . . but does not define

'collapse."' Queen Anne Park Homeowners Ass 'n v. State Farm Fire & Cas. Co.,

763 F.3d 1232, 1235 (9th Cir. 2014). By defining "collapse" as "'substantial

impairment of structural integrity,"' the majority expands the meaning of"collapse"

from its commonsense and traditional definition. Majority at 1-2.           Because

"substantial impairment of structural integrity" is too far removed from the ordinary

meaning of "collapse," I respectfully dissent.

       This court has not yet defined "collapse" for insurance policies that lack a

contractual definition. In Sprague v. Safeco Insurance Co. of America, 17 4 Wash. 2d
524, 276 P.3d 1270 (2012), the majority of this court declined to define "collapse"

but Justice Stephens' dissent and Justice Alexander's concurrence each proposed

competing definitions. The majority here agrees with Justice Stephens' dissent in

Sprague by holding that "substantial impairment of structural integrity" is a

reasonable definition of"collapse." Majority at 5-6; see Sprague, 174 Wash. 2d at 534

                                             1
Queen Anne Park Homeowners Ass 'n v. State Farm, No. 90651-3
Fairhurst, J. (dissenting)

(Stephens, J., dissenting).       In doing so, the majority expands the meamng of

"collapse" beyond its ordinary definition.               I agree with Justice Alexander's

concurrence in Sprague, and would hold that collapse occurs when a building falls,

crumbles, or caves in. 174 Wash. 2d at 532 (Alexander, J. Pro Tern., concurring).

       "Collapse" is not a vague term and is not ambiguous.                     We interpret an

insurance policy as an average purchaser would read it and avoid technical

interpretations.    Boeing Co. v. Aetna Cas. & Sur. Co., 113 Wash. 2d 869, 881, 784
P.2d 507 (1990).        To determine the plain, ordinary, and popular meaning of

"collapse" we look to definitions in standard English dictionaries. Overton v. Consol.

Ins. Co., 145 Wash. 2d 417, 428, 38 P.3d 322 (2002).                        Webster's Third New

International Dictionary 443 (2002) gives the definition of "collapse," a noun, as

"the action of collapsing : the act or action of drawing together or permitting or

causing a falling together." 1 Further, the verb form of "collapse" is defined as "to

break down completely : fall apart in confused disorganization : crumble into

insignificance or nothingness" and "to fall or shrink together abruptly and

completely : fall into a jumbled or flattened mass through the force of external

pressure." Id.


       1
         Justice Stephens' dissent in Sprague cites an alternate definition of "collapse" where it is
defined as "'a breakdown of vital energy, strength, or stamina."' 174 Wash. 2d at 534 (Stephens, J.,
dissenting) (quoting WEBSTER's, supra, at 443). This definition is not relevant and should not be
applied to interpret "collapse" here because it is referring to the emotional and mental collapse of
an individual, not the collapse of a structure.
                                                 2
Queen Anne Park Homeowners Ass 'n v. State Farm, No. 90651-3
Fairhurst, J. (dissenting)

      Each definition includes a reference to falling down or falling apart. I would

therefore hold that "collapse" in this contract occurs when a building falls, crumbles,

or caves in. "Substantial impairment of structural integrity" is not present in any

accepted dictionary definition of "collapse."

       Courts across the country have defined "collapse" in three major ways-

actual collapse, imminent collapse, 2 and substantial impairment of structural

integrity. Cent. Mut. Ins. Co. v. Royal, 269 Ala. 372, 375, 113 So. 2d 680 (1959)

(finding no collapse when there was no actual collapse or rubble on the ground);

Doheny W. Homeowners' Ass 'n v. Am. Guar. & Liab. Ins. Co., 60 Cal. App. 4th 400,

70 Cal. Rptr. 2d 260 (1997) (holding that policy means collapse must be actual or

imminent); Beach v. Middlesex Mut. Assurance Co., 205 Conn. 246, 252-53, 532
A.2d 1297 (1987) (holding that "collapse" is defined as "substantial impairment of

the structural integrity"). Although "collapse" was first interpreted under the strict

"rubble on the ground" standard, several courts have relaxed the definition of

"collapse." Royal, 269 Ala. at 375; Fid. & Cas. Co. of N. Y v. Mitchell, 503 So. 2d
870, 871 (Ala. 1987) (holding that rubble on the ground is not required for collapse);

Hennessy v. Mut. of Enumclaw Ins. Co., 228 Or. App. 186, 194, 206 P.3d 1184

(2009) (holding that collapse occurs when an object falls some distance).


       2
        I disagree with State Farm that "imminent collapse" is a valid definition of "collapse" in
this contract because it would require reading an element of imminence into the policy. Br. of
Appellee at 18 (formatting omitted).
                                                3
Queen Anne Park Homeowners Ass 'n v. State Farm, No. 90651-3
Fairhurst, J. (dissenting)

      As noted by the majority, several state and federal courts have gone further,

recognizing "substantial impairment of structural integrity" as the proper definition

of"collapse." Majority at 6; Am. Concept Ins. Co. v. Jones, 935 F. Supp. 1220, 1227

(D. Utah 1996); Beach, 205 Conn. at 252-253. These courts have used this definition

to hold insurance companies liable for types of damage that do not fall under the

dictionary definition of "collapse." Beach, 205 Conn. at 253 (holding insurance

company liable for collapse when foundation contained cracks); Jones, 935 F. Supp.

at 1223, 1228 (holding insurance company liable for collapse when cracking

occurred in floorboards). I would agree with courts who have held that "collapse"

does not require a complete falling and flattening of a building. See Hennessy, 228
Or. App. at 194. However, I would hold that "substantial impairment of structural

integrity" is too far removed from an average person's interpretation of"collapse."

       Additionally, "collapse" and "substantial impairment of structural integrity"

are nonsynonymous terms that cover different sets of facts. A building can have

substantial impairment of structural integrity and not collapse. In Jones, 935 F.

Supp. at 1223, the policyholder's house was damaged by a water leak. Engineers

described the damage as cracking in the floors and walls and concluded that the

house had suffered a substantial impairment of structural integrity. Id. at 1224. But,

the home had not fallen, crumbled, or caved in. Id. Thus, a court would likely find

that the home in Jones had suffered substantial impairment of structural integrity but

                                            4
Queen Anne Park Homeowners Ass 'n v. State Farm, No. 90651-3
Fairhurst, J. (dissenting)

had not collapsed. Furthermore, a building can collapse, but not suffer substantial

impairment of structural integrity. Under a policy that covers collapse of a building,

or any part of a building, the crumbling of a nonweight bearing wall would qualify

as a collapse. But, the crumbling of a nonweight bearing wall does not substantially

impair the structural integrity of a building.

       By interpreting "collapse" as "substantial impairment of structural integrity,"

the majority is turning a simple word into an imprecise legal standard. In order to

preserve the commonsense and traditional meaning of "collapse," I would hold that

"collapse" in this contract occurs when a building falls, crumbles, or caves in. For

the foregoing reasons, I respectfully dissent.




                                            5
Queen Anne Park Homeowners Ass 'n v. State Farm, No. 90651-3
Fairhurst, J. (dissenting)




                                            6